DETAILED ACTION
	This action is responsive to 12/16/2021.
	Prior objection to the claims has been withdrawn.
	Prior rejection of claims 1-10 under 35 U.S.C. § 112 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to improved ways to distribute signals in a manner that minimizes undesired voltage drop due to resistive losses in conductive paths, and to overcome challenges that may arise in distributing the signals in displays having layouts in which signal routing is limited.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display having an active area and an inactive area, the display comprising: a substrate having curved edges; a gate layer formed over the substrate; a shield layer interposed between the gate layer and the substrate; a first planarization layer that overlaps the gate layer; a second planarization layer that overlaps the first planarization layer; and signal lines interposed between the first planarization layer and the second planarization layer, wherein the signal lines have vertical portions and horizontal portions that are perpendicular to the vertical portions at the curved edges of the substrate.” Similar limitations are also recited in claim 11. Claims 2-10 depend from claim 1, claims 12 and 14-18 depend from claim 11, and are therefore equally allowed.
b) “An organic light-emitting diode display having an active area with an array of pixels and an inactive area, the organic light-emitting diode display comprising: a substrate having curved edges and a tail portion; 6thin-film transistor circuitry including a gate layer formed over the substrate; a shield layer interposed between the gate layer and the substrate; a first planarization layer that overlaps the gate layer; a second planarization layer that overlaps the first planarization layer; signal lines interposed between the first planarization layer and the second planarization layer; and data lines that convey data to the array of pixels, wherein the data lines fan out at the tail portion and wherein the data lines extend diagonally between the fan out tail portion and the curved edges”, as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627